921 A.2d 810 (2007)
398 Md. 630
MAYOR AND TOWN COUNCIL OF CAPITOL HEIGHTS
v.
Vanessa TONGUE.
No. 119 Sept. Term, 2006.
Court of Appeals of Maryland.
May 3, 2007.
Kenneth T. Sigman (Metody Tilev and Susan Silber of Silber, Perlman, Sigman & Tilev, P.A., on brief), Takoma Park, MD, for Petitioner.
Michael Marshall (Schlachman, Belsky & Weiner, on brief), Baltimore, MD, for Respondent.
ARGUED BEFORE BELL, C.J., RAKER, CATHELL, HARRELL, BATTAGLIA, GREENE, ALAN M. WILNER (Retired, Specially Assigned), JJ.

PER CURIAM ORDER
The petition for writ of certiorari in the above-entitled case having been granted and argued, it is this 3rd day of May, 2007,
ORDERED, by the Court of Appeals of Maryland, that the writ of certiorari be, and it is hereby, dismissed with costs, the *811 petition having been improvidently granted.